Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-4  submitted on 3/15/19 are pending for examination. 

Claim Rejections 35 U.S.C 112(b) rejection

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 2 is  rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 2 is  indefinite    for not further limiting  from claim 1  on which it depends. Claim 2  must be modified  to be distinguished from claim 1 or  be reciting  not   patentable subject matter different from claim 1 or be further limiting. Correction is required.

Claim Rejections - 35 USC § 112(b) and 35 USC §101
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 3 is  rejected under 35 U.S.C. 112(b) and under 35 U.S.C. 101 because the claims attempt to recite a process without setting forth any steps involved in the process.  Specifically, claim 3 recites: “Use of recombinant Escherichia coli ZH021802 according to claim 1 for the production of Microcin J25”.    However, it is unclear what the process step of “use” entails.  It is noted, the recitation of a “use” without any active, positive steps delimiting how the use is practiced is deemed indefinite.  In addition, the recitation of a “use” that does not delineate how the process is carried out is deemed as a deficient process under 35 U.S.C. 101.  See MPEP 2173.05(q).  It is suggested to modify “using” in claim  3 with a defined step similar to something such as that recited in claim  4. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s  1-4 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims   refer to  E. coli ZH021802 strain is deposited under CGMCC Accession No.16349. However, the specification does not indicate that these strains have been deposited under the Budapest Treaty and therefore, without guarantee of the availability of the strains, the strains are not enabled.
Deposits under the terms of the Budapest Treaty are, in themselves, insufficient to satisfy 37 CFR 1.805-1.807 unless they are disclosed on the record to be freely available to the public should a U.S. patent issue on the instant application. See, Ex parte Hildebrand, 15 USPQ2d 1662, 1664 (1990) (restrictions must "be irrevocably removed upon the issuance of [a] patent" since Rule 9.2 of the Budapest Treaty contains a residual requirement of secrecy). See also, MPEP 608.01 (p)(C)(3).
Application of 37 CFR 1.801, et seq., to any deposit, including a deposit made under the Budapest Treaty, requires that an enabling disclosure based upon such a deposit be provided by submission of a declaration or averment, either by the assignee or the attorney of record over his or her signature and registration number, that gives the following assurances:
1)    that the biological material was accepted by the depository,
2)    that all restrictions on the availability to the public of the deposited material
will be removed, and,

for the duration of the patent term or for a period of twenty years in accordance with 37 CFR 1.805-1.807. See, MPEP 2405-2411.05, wherein the latter section requires an amendment to the specification that introduces specific information concerning any deposit of biological materials. Such an amendment does not constitute new matter.
Applicants may take one of two actions.
One: Insure that 1) that the biological material was accepted by the depository,
2) that all restrictions on the availability to the public of the deposited material will be removed, and,
 3) that the viability of the deposits will be maintained, for the duration of the patent term or for a period of twenty years in accordance with 37 CFR 1.805-1.807 via a statement from the assignee or the attorney of record.
AS WELL AS
amend the specification that introduces specific information 1), 2), and 3) concerning the deposit of biological materials. Basically, reiterate their response regarding the viability and maintenance of the deposited E. coli strain.
Two: delete reference to the deposit from the claims.



Conclusion
Claims 1-4 are rejected.   No claim is allowed.
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.

supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652